      Case 1:19-cv-02525 Document 1 Filed 09/04/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No.


 JERRY AND MICHELLE BERGESON,

 Plaintiffs,

 v.

 STATE FARM FIRE AND CASUALTY COMPANY,

 Defendant.

                                   NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, defendant State Farm Fire and

Casualty Company (“State Farm”), by and through its undersigned counsel Messner Reeves

LLP, files this Notice of Removal of the above-captioned action from the District Court for

the City and County of Denver, Colorado (the “Denver District Court”) to the U.S. District

Court for the District of Colorado.

         Federal diversity jurisdiction exists under 28 U.S.C. § 1332(a) because of a complete

diversity of citizenship between plaintiffs Jerry and Michelle Bergeson, on the one hand, and

the defendant State Farm, on the other, and because the amount in controversy exceeds

$75,000, exclusive of interest and costs. State Farm states the following grounds for removal:

                                      I. INTRODUCTION

         1.      On August 7, 2019, plaintiffs filed this lawsuit in the Denver District Court,

Case Number 2019CV31219. A copy of plaintiffs’ Complaint is attached hereto as Exhibit




{03657302 / 1}
    Case 1:19-cv-02525 Document 1 Filed 09/04/19 USDC Colorado Page 2 of 5




A. A copy of the Civil Case Cover Sheet that plaintiffs filed with the Complaint is attached

hereto as Exhibit B.

         2.      State Farm was served with the Complaint on August 14, 2019. A copy of the

Affidavit of Corporate Service on State Farm is attached hereto as Exhibit C.

         3.      State Farm’s Notice of Removal is filed within the time limits of 28 U.S.C. §

1446(b)(3) as it is filed on or before September 13, 2019, or within thirty days of State Farm’s

notice of the Complaint by personal service on August 14, 2019.

         4.      State Farm will file its answer to the Complaint by September 5, 2019, with the

agreement of plaintiff counsel.

         5.      Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal is being

contemporaneously filed with the clerk of the District Court for Jefferson County, Colorado, and

a copy has been served on plaintiffs as indicated in the below certificate of service. A copy of the

notice to the Jefferson County District Court is attached hereto as Exhibit D.

         6.      Pursuant to 28 U.S.C. § 1441, the U.S. District Court for the District of Colorado

is the appropriate court for removal of this action because it embraces the Jefferson County District

Court, where this action is pending.

                           II. DIVERSITY OF CITIZENSHIP EXISTS

         7.      Plaintiffs reside in Jefferson County, in the State of Colorado. Exhibit A at ¶ 1.

Plaintiffs’ Complaint indicates plaintiffs’ their address and the relevant insured premises is located

at 10965 West 66th Avenue, Arvada, Colorado, 80004. Exhibit A at ¶5. Plaintiffs are therefore

Colorado citizens for purposes of diversity jurisdiction.

         8.      State Farm is and was at the commencement of this action an Illinois corporation

with its principal place of business in Illinois. As a result, for purposes of diversity jurisdiction,




{03657302 / 1}                                    2
    Case 1:19-cv-02525 Document 1 Filed 09/04/19 USDC Colorado Page 3 of 5




State Farm is a citizen of Illinois. See Secretary of State of the State of Colorado Statement of

Change attached hereto as Exhibit E indicating that State Farm is an Illinois Foreign Corporation

with its principal office in Bloomington, Illinois, with a registered agent in Greeley, Colorado, to

accept service of process on its behalf.

           9.    In sum, for purposes of diversity jurisdiction, plaintiff is a citizen of Colorado, and

State Farm is a citizen of Illinois. As such, complete diversity of citizenship exists between the

parties.

                     Ill. THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

           10.   A federal court has diversity jurisdiction when there is complete diversity of

citizenship among the parties and the amount in controversy, exclusive of interest and costs,

exceeds $75,000.00. Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1224 (10th Cir.

2001). The Colorado state court civil cover sheet is sufficient to establish that the amount

in controversy exceeds the jurisdictional amount when plaintiffs or their attorneys represent

the amount at issue exceeds $100,000. See Paros Props. LLC v. Colo. Cas. Ins. Co., 835

F.3d 1264, 1272-73 (10th Cir. 2016).

           11.   Here, plaintiffs’ counsel indicated on the civil cover sheet filed with the

Complaint that plaintiffs’ seek to recover an amount in excess of $100,000 from another party,

exclusive of interest and costs, which is sufficient by itself to establish the amount in

controversy for purposes of diversity jurisdiction. Exhibit B at 1; Paros Props., 835 F.3d at

1272-73.

           12.   Thus, the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00.

           13.   This court therefore has diversity jurisdiction under 28 U.S.C. § 1332(a).




{03657302 / 1}                                     3
    Case 1:19-cv-02525 Document 1 Filed 09/04/19 USDC Colorado Page 4 of 5




         14.        Pursuant to D.C.COLO.LCivR 81.1, a copy of the register of actions in the

Jefferson County District Court is attached hereto as Exhibit F.

         15.        Additionally, copies of all process and pleadings are attached and filed with this

notice, including:

         o Plaintiffs’ Complaint, attached as Exhibit A;

         o Plaintiffs’ District Court Civil Case Cover Sheet, attached as Exhibit B;

         o Plaintiffs’ Affidavit of Corporate Service on State Farm, attached as Exhibit C;

         o Notice of Removal filed in the Denver District Court, attached as Exhibit D;

         o Secretary of State of Colorado Documents for State Farm, attached hereto as

                 Exhibit E; and

         o Register of Actions, attached hereto as Exhibit F.

                                          IV. CONCLUSION

         Based on the foregoing, State Farm has demonstrated that removal of this matter to the

U.S. District Court for the District of Colorado is proper because complete diversity of

citizenship exists between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

         State Farm states that no waiver and no admission of fact, law, or liability, including

without limitation the amount of damages, if any, is intended by this Notice of Removal, and

all defenses, affirmative defenses, and rights are hereby reserved.

           WHEREFORE, the defendant State Farm respectfully requests that the U.S. District

 Court for the District of Colorado assume jurisdiction of this case and issue such further

 orders and processes as may be necessary.

         Dated this 4th day of September, 2019.




{03657302 / 1}                                      4
    Case 1:19-cv-02525 Document 1 Filed 09/04/19 USDC Colorado Page 5 of 5




                                                  MESSNER REEVES LLP

                                                  /s/ Heather A. Salg
                                                  Heather A. Salg
                                                  Lara L. Miller
                                                  MESSNER REEVES LLP
                                                  7935 East Prentice Avenue, Suite 312
                                                  Greenwood Village, Colorado 80111
                                                  Phone: 303.623.1800 Fax: 303.623.0552
                                                  Email: hsalg@messner.com
                                                         lmiller@messner.com

                                                  Attorneys for Defendant State Farm Fire and
                                                  Casualty Company

                               CERTIFICATE OF SERVICE


I hereby certify that on September 4, 2019 a true and correct copy of the foregoing DEFENDANT
STATE FARM FIRE & CASUALTY COMPANY’S NOTICE OF REMOVAL was filed via
the ECF, which will caused electronic service to be made on the following:

David M. Roth, Esq.
Jennifer A. Milne, Esq.
Roth Milne, Esq.
950 South Cherry Street, Suite 416
Denver, CO 80246
E-Mail: david@randmlaw.com
jennifer@randmlaw.com

                                             /s/ Jeanine A. Montoya
                                             Jeanine A. Montoya




{03657302 / 1}                                5
